DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 7: “that used” should be changed to “that is used”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21, line 10: “that used” should be changed to “that is used”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 21, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takenaka et al. (U.S. Pub. No. 2016/0338897) (previously cited).
Regarding claim 1, Takenaka discloses: 
abstract) the operating method comprising: measuring a first hip joint angle and a second hip joint angle of a user (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle between the left and right hip joint angles in order to define or determine the gait motion of the user); determining a state variable indicating a gait motion of the user based on a difference between the first hip joint angle and the second hip joint angle (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user); applying a delay that used to delay torque output timing and a first gain having a first sign to the state variable (paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay is determined and accounted for in determining the differential angle phase which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force)) or applying the delay and a second gain having a second sign opposite to the first sign to the state variable; and outputting assistance torque to the user by controlling a driver of the walking assistance apparatus based on a first torque profile (paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the system outputs the determined torque output or assist force (torque profile) of the walking assist device and wherein the power unit transmits the assist force) or outputting resistance torque to the user by controlling the driver based on a second torque profile; wherein the first torque profile is represented by the state variable to which the delay and the first gain are applied (paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the differential phase angle (state variable) is based on the difference in respective angles between the left and right joint and paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a phase or timing delay (delay) is accounted for in the differential angle phase computation and paragraphs 0006 and 0011 disclose wherein the differential angle is used to output the torque output or assist force (torque profile) of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force), and the second torque profile is represented by the state variable to which the delay and the second gain are applied.
Regarding claim 2, Takenaka discloses the walking assistance method of claim 1, Takenaka further discloses:
wherein the determining the state variable comprises: determining the state variable as a difference between a first function based on the first hip joint angle of the user and a second function based on the second hip joint angle  (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user).
Regarding claim 10, Takenaka discloses the walking assistance method of claim 1, Takenaka further discloses:
paragraphs 0060-0062 disclose using a low pass filter to filter the differential angle data from the user’s left and right femoral movements).
Regarding claim 11, Takenaka discloses the walking assistance method of claim 10, Takenaka further discloses:
wherein the torque is further delayed by a time delay associated with the filtering (paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay (delay) can include the determined phase delay caused by the filter unit (time delay associated with filtering and accounted for in determining the differential angle (state variable) which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and wherein the power unit transmit the assist force).
Regarding claim 21, Takenaka discloses: 
A walking assistance apparatus (abstract) comprising: a sensor configured to measure a first hip joint angle and a second hip joint angle of a user (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system uses sensors to measure the respective angles of the left and right hip joint and calculates the differential angle between the left and right hip joint angles in order to define or determine the gait motion of the user); a driver configured to output an assistance torque or a resistance torque to the user (paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the system outputs the determined torque output or assist force (torque profile) of the walking assist device and wherein the power unit (driver) transmits the assist force); a processor configured to at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system using a control unit (processor) measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user); apply a delay that used to delay torque output timing and a first gain having a first sign to the state variable (paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay is determined and accounted for in determining the differential angle phase which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force)) or apply the delay and a second gain having a second sign opposite to the first sign to the state variable; and control the driver based on a first torque profile such that the driver outputs the assistance torque (paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the system outputs the determined torque output or assist force (torque profile) of the walking assist device and wherein the power unit transmits the assist force) or control the driver based on a second torque profile such that the driver outputs the resistance torque; wherein the first torque profile is represented by the state variable to which the delay and the first gain are applied (paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the differential phase angle (state variable) is based on the difference in respective angles between the left and right joint and paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a phase or timing delay (delay) is accounted for in the differential angle phase computation and paragraphs 0006 and 0011 disclose wherein the differential angle is used to output the torque output or assist force (torque profile) of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force), and the second torque profile is represented by the state variable to which the delay and the second gain are applied.
Regarding claim 23, Takenaka discloses the walking assistance method of claim 21, Takenaka further discloses:
wherein the determining the state variable comprises: determining the state variable as a difference between a first function based on the first hip joint angle of the user and a second function based on the second hip joint angle  (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user).
Regarding claim 25, Takenaka discloses the walking assistance method of claim 21, Takenaka further discloses:
further comprising: a filter configured to filter the first hip joint angle and the second hip joint angle (paragraphs 0060-0062 disclose using a low pass filter to filter the differential angle data from the user’s left and right femoral movements).
Regarding claim 26, Takenaka discloses the walking assistance method of claim 25, Takenaka further discloses:
paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay (delay) can include the determined phase delay caused by the filter unit (time delay associated with filtering and accounted for in determining the differential angle (state variable) which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and wherein the power unit transmit the assist force).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the alternative, Claims 1, 2, 10, 11, 21, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Sugar et al. (U.S. Pat. No. 9308642). Applicant argues that the claim language requires controlling the driver based on the two different torque profiles, however it is the Examiner’s contention that the claims are written in the alternative and thus only require the steps for using the first torque profile, however if the claims were interpreted to require both profiles the claims would be rejected for the reasons below. 
Regarding claim 1, Takenaka discloses: 
An operating method of a walking assistance apparatus (abstract) the operating method comprising: measuring a first hip joint angle and a second hip joint angle of a user (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle between the left and right hip joint angles in order to define or determine the gait motion of the user); determining a state variable indicating a gait motion of the user based on a difference between the first hip joint angle and the second hip joint angle (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user); applying a delay that used to delay torque output timing and a first gain having a first sign to the state variable (paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay is determined and accounted for in determining the differential angle phase which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force)) or applying the delay and a second gain having a second sign opposite to the first sign to the state variable; and outputting assistance torque to the user by controlling a driver of the walking assistance apparatus based on a first torque profile (paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the system outputs the determined torque output or assist force (torque profile) of the walking assist device and wherein the power unit transmits the assist force) or outputting resistance torque to the user by controlling the driver based on a second torque profile; wherein the first torque profile is represented by the state variable to which the delay and the first gain are applied (paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the differential phase angle (state variable) is based on the difference in respective angles between the left and right joint and paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a phase or timing delay (delay) is accounted for in the differential angle phase computation and paragraphs 0006 and 0011 disclose wherein the differential angle is used to output the torque output or assist force (torque profile) of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force).
Yet Takenaka does not disclose:
applying the delay and a second gain having a second sign opposite to the first sign to the state variable; outputting resistance torque to the user by controlling the driver based on a second torque profile; and the second torque profile is represented by the state variable to which the delay and the second gain are applied.
However, in the same field of gait and body motion assist devices, Sugar discloses:
applying the delay and a second gain having a second sign opposite to the first sign to the state variable (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body in the produced motion control signal (state variable) and column 6, lines 23-29 and column 16, lines 54-66 disclose wherein a phase shift or delay is applied to the outputted or motion control signal); outputting resistance torque to the user by controlling the driver based on a second torque profile (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body and column 4, lines 12-27, column 11, lines 54-67, column 12, lines 1-7 disclose wherein the actuator drives the movement of the device based on the desired or determined output force); and the second torque profile is represented by the state variable to which the delay and the second gain are applied (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body in the produced motion control signal (state variable) and column 6, lines 23-29 and column 16, lines 54-66 disclose wherein a phase shift or delay is applied to the outputted or motion control signal which applies the generated torque profile).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takenaka to incorporate applying the delay and a second gain having a second sign opposite to the first sign to the state variable; outputting resistance torque to the user by controlling the driver based on a second torque profile; and the second torque profile is represented by the state variable to which the delay and the second gain are applied, as taught by Sugar, in order to allow for better balance and improvement in gait characteristics by compensating or adjusting for motion in either direction or required force.
Regarding claim 2, Takenaka in view of Sugar discloses the walking assistance method of claim 1, Takenaka further discloses:
wherein the determining the state variable comprises: determining the state variable as a difference between a first function based on the first hip joint angle of the user and a second function based on the second hip joint angle  (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user).
Regarding claim 10, Takenaka in view of Sugar discloses the walking assistance method of claim 1, Takenaka further discloses:
filtering the first hip joint angle and the second hip joint angle (paragraphs 0060-0062 disclose using a low pass filter to filter the differential angle data from the user’s left and right femoral movements).
Regarding claim 11, Takenaka in view of Sugar discloses the walking assistance method of claim 10, Takenaka further discloses:
wherein the torque is further delayed by a time delay associated with the filtering (paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay (delay) can include the determined phase delay caused by the filter unit (time delay associated with filtering and accounted for in determining the differential angle (state variable) which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and wherein the power unit transmit the assist force).
Regarding claim 21, Takenaka discloses: 
A walking assistance apparatus (abstract) comprising: a sensor configured to measure a first hip joint angle and a second hip joint angle of a user (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system uses sensors to measure the respective angles of the left and right hip joint and calculates the differential angle between the left and right hip joint angles in order to define or determine the gait motion of the user); a driver configured to output an assistance torque or a resistance torque to the user (paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the system outputs the determined torque output or assist force (torque profile) of the walking assist device and wherein the power unit (driver) transmits the assist force); a processor configured to determine a state variable indicating a gait motion of the user based on a difference between the first hip joint angle and the second hip joint angle (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system using a control unit (processor) measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user); apply a delay that used to delay torque output timing and a first gain having a first sign to the state variable (paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay is determined and accounted for in determining the differential angle phase which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force)) or apply the delay and a second gain having a second sign opposite to the first sign to the state variable; and control the driver based on a first torque profile such that the driver outputs the assistance torque (paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the system outputs the determined torque output or assist force (torque profile) of the walking assist device and wherein the power unit transmits the assist force) or control the driver based on a second torque profile such that the driver outputs paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the differential phase angle (state variable) is based on the difference in respective angles between the left and right joint and paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a phase or timing delay (delay) is accounted for in the differential angle phase computation and paragraphs 0006 and 0011 disclose wherein the differential angle is used to output the torque output or assist force (torque profile) of the walking assist device and paragraph 0088 discloses applying a gain constant (gain) to the assist force phase Φas of the differential angle θ (state variable) to determine the left and right assist force), and the second torque profile is represented by the state variable to which the delay and the second gain are applied.
Yet Takenaka does not disclose:
a driver configured to output an assistance torque; apply the delay and a second gain having a second sign opposite to the first sign to the state variable; control the driver based on a second torque profile such that the driver outputs the resistance torque; and the second torque profile is represented by the state variable to which the delay and the second gain are applied.
However, in the same field of gait and body motion assist devices, Sugar discloses:
a driver configured to output an assistance torque (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body and column 4, lines 12-27, column 11, lines 54-67, column 12, lines 1-7 disclose wherein the actuator drives the movement of the device based on the desired or determined output force); apply the delay and a second gain having a second sign opposite to the first sign to the state variable (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body in the produced motion control signal (state variable) and column 6, lines 23-29 and column 16, lines 54-66 disclose wherein a phase shift or delay is applied to the outputted or motion control signal); control the driver based on a second torque profile such that the driver outputs the resistance torque (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body and column 4, lines 12-27, column 11, lines 54-67, column 12, lines 1-7 disclose wherein the actuator drives the movement of the device based on the desired or determined output force); and the second torque profile is represented by the state variable to which the delay and the second gain are applied (column 7, lines 20-67, column 8, lines 1-4, column 16, lines 54-67, and column 17, lines 1-17 disclose wherein the system can apply both positive and negative external forces (gain) and/or torque based on the desired effect so as to selectively increase or decrease movement and/or apply assistance or resistance to particular parts or areas of the body in the produced motion control signal (state variable) and column 6, lines 23-29 and column 16, lines 54-66 disclose wherein a phase shift or delay is applied to the outputted or motion control signal which applies the generated torque profile).

Regarding claim 23, Takenaka in view of Sugar discloses the walking assistance method of claim 21, Takenaka further discloses:
wherein the determining the state variable comprises: determining the state variable as a difference between a first function based on the first hip joint angle of the user and a second function based on the second hip joint angle  (at least paragraphs 0011-0012, 0023-0024, 0044, 0048 and 0094-0095 disclose wherein the system measures the respective angles of the left and right hip joint and calculates the differential angle (state variable) between the left and right hip joint angles in order to define or determine the gait motion of the user).
Regarding claim 25, Takenaka in view of Sugar discloses the walking assistance method of claim 21, Takenaka further discloses:
further comprising: a filter configured to filter the first hip joint angle and the second hip joint angle (paragraphs 0060-0062 disclose using a low pass filter to filter the differential angle data from the user’s left and right femoral movements).
Regarding claim 26, Takenaka in view of Sugar discloses the walking assistance method of claim 25, Takenaka further discloses:
paragraphs 0015-0016, 0078-0079, and 0084 disclose wherein a timing or phase delay (delay) can include the determined phase delay caused by the filter unit (time delay associated with filtering and accounted for in determining the differential angle (state variable) which is used to determine and output the assist force or torque of the walking assist device (paragraphs 0006 and 0011) and paragraphs 0006, 0011, 0044, and 0046-0048 disclose wherein the differential angle is used to output the assist force or torque of the walking assist device and wherein the power unit transmit the assist force).
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Endo (U.S. Pub. No. 2015/0366738) (previously cited) or in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Sugar, as applied to claim 1, and further in view of Endo.
Regarding claim 3, Takenaka, or in the alternative Takenaka in view of Sugar, discloses the walking assistance method of claim 2, yet Takenaka does not disclose:
wherein each of the first function and the second function corresponds to a trigonometrical function.
However, in the same field of walking assistance systems, Endo discloses:
wherein each of the first function and the second function corresponds to a trigonometrical function (paragraph 0051 discloses wherein the system uses the trigonometric function φ=Arctan(ω/φ) tm to calculate the phase angle φ which can substituted or incorporated as the differential phase angle (state variable) calculation of Takenaka and paragraphs 0123-0126 disclose wherein the system determines the phase angle difference between the left and right hip angles (first and second functions) such that the phase angle difference calculation would require the trigonometric function above for calculating the phase angle).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein each of the first function and the second function corresponds to a trigonometrical function, as taught by Endo, in order to accurately determine abnormal gait characteristics by analyzing the angle measurements data between the left and right hip movements. 
Regarding claim 24, Takenaka, or in the alternative Takenaka in view of Sugar, discloses the walking assistance method of claim 23, yet Takenaka does not disclose:
wherein each of the first function and the second function corresponds to a trigonometrical function.
However, in the same field of walking assistance systems, Endo discloses:
wherein each of the first function and the second function corresponds to a trigonometrical function (paragraph 0051 discloses wherein the system uses the trigonometric function φ=Arctan(ω/φ) tm to calculate the phase angle φ which can substituted or incorporated as the differential phase angle (state variable) calculation of Takenaka and paragraphs 0123-0126 disclose wherein the system determines the phase angle difference between the left and right hip angles (first and second functions) such that the phase angle difference calculation would require the trigonometric function above for calculating the phase angle).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein each of the first function and the second function corresponds to a trigonometrical function, as .
Response to Amendment
Applicant amended claims 1, 2, 10, 11, and 21 in the response filed 12/20/2021.
Applicant canceled claims 4-9, 12-20 and 22 in the response filed 12/20/2021
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant contends that Takenaka fails to disclose “controlling a driver based on two different torque profiles that each have different gains having opposite signs applied to a state variable where the two different torque profiles instruct a driver to output either assistance torque that assists a gait motion or resistance torque that resists the gait motion”, however this argument is not persuasive. While the Examiner admits that Takenaka does not disclose controlling based on two different torque profiles, each with different gains having opposite signs, the language as claimed does not require this limitation as the current claim language is written in the alternative such that it only requires a single gain having a single sign, which is taught by Takenaka for the reasons stated above. The Examiner suggests that the Applicant add clauses to the effect of: “determining which of a first gain and a second gain to apply…” and “determining which of a first profile and a second profile to use” in order to clarify that each of the steps is required and not in the alternative. Additionally, in the chance that the claim language is interpreted as argued by the Applicant, the Examiner has alternatively rejected claims 1 and 21 with Takenaka in view of Sugar for the reasons detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792